Citation Nr: 1029583	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-06 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the thoracic spine.

3.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right knee.

4.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the left knee. 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1978 to June 1997, including service in the Persian Gulf 
War.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2008 of a Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A cervical spine disability, degenerative joint disease and 
degenerative disc disease, is related to injury and events in 
service.

2.  Throughout the appeal period, degenerative joint disease of 
the thoracic spine has been manifested by flexion greater than 60 
degrees and a combined range of motion greater than 120 degrees 
without muscle spasm or guarding resulting in an abnormal gait or 
spinal contour, objective neurological abnormality, or 
incapacitating episodes.

3.  Throughout the appeal period, degenerative joint disease of 
the right knee has been manifested by full range of flexion and 
extension without instability.

4.  Throughout the appeal period, degenerative joint disease of 
the left knee has been manifested by flexion to 135 degrees and 
full extension without instability.










CONCLUSIONS OF LAW

1.  A cervical spine disability, degenerative joint disease and 
degenerative disc disease, was incurred in service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).                            

2.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the thoracic spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2009). 

3.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2009).

4.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§  4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in 
December 2007.  On the claim of service connection, the Veteran 
was notified of the evidence needed to substantiate the claim, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain private 
medical records on his behalf.  The notice included provisions 
for the effective date of the claim and for the degree of 
disability assignable.

As for content and timing of the VCAA notice, the document 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim).   No 
further VCAA notice is required. 

On the claims for increase, the RO provided pre-adjudication VCAA 
notice by letter, dated in December 2007, on the underlying 
claims of service connection.  Where, as here, service connection 
has been granted and the initial disability ratings have been 
assigned, the claims of service connection has been more than 
substantiated, the claims have been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with the 
RO's decision regarding the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) 
is no longer applicable on the initial rating claims. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 
(2008).






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service records 
and private medical records.  

In April 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained an opinion from the Veterans 
Health Administration (VHA) on the claim of service connection.  
After the Veteran and his representative were provided a copy of 
the VHA opinion, the Veteran had no further argument or evidence 
to submit.  

On the claims for increase, the Veteran was afforded VA 
examinations. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Facts 

The Veteran seeks service connection for a cervical spine 
disability.  The service records show that the Veteran was 
airborne qualified and qualified as a master fitness trainer and 
served in a Special Forces unit.

The service treatment records show that in August 1989 the 
Veteran fell off his motorcycle trying to avoid a deer.  He was 
wearing a helmet and he was not unconscious.  He denied neck 
pain, but he did complain of low back pain.  In July 1991, the 
Veteran complained of intermittent mid-back and cervical pain 
since the accident in August 1989.  X-rays of the cervical spine 
were normal.  The assessment was upper thoracic facet 
dysfunction.  In May and in June 1992, X-rays showed compression 
fractures at T-6 and T-8.  In May 1994, the Veteran complained of 
neck pain after he was hit in the upper back while playing 
basketball.  The pertinent finding was tenderness over the 
thoracic spine.  On retirement examination, the Veteran gave a 
history of recurrent back pain since June 1993.  The pertinent 
findings were compression fractures at T6-T8 and chronic back 
pain. 

Service connection for degenerative joint disease of the thoracic 
spine has been granted.  Since December 1997 and until at least 
2007, the Veteran received chiropractic treatment for the 
cervical spine beginning at C-2.  On VA examinations in January 
2008 and in August 2008, the Veteran described progressive 
cervical pain since service.  The impressions were degenerative 
joint disease of the cervical spine and degenerative disc disease 
of the cervical spine.  Neither examination contained an opinion 
addressing whether the cervical spine disability was attributable 
to the Veteran's active duty military service.  




In March 2010, the Board sought an advisory medical opinion from 
VHA on the question of whether the Veteran's current cervical 
spine disability was related to his military service, including 
his airborne and Special Forces training, the August 1989 
motorcycle accident, and the service-connected thoracic spine 
disability.  

In April 2010, the VHA expert, E.B.L., MD, Chief of Orthopedics 
at a VA Medical Center, after a review of the Veteran's file, 
expressed the opinion that it was more likely as not that the 
Veteran's degenerative joint and degenerative disc disease of the 
cervical spine was related to the numerous traumatic events of 
the Veteran's military service activities as a fitness trainer 
and as a member of a Special Forces unit. 

As there is evidence of current disability, degenerative joint 
and degenerative disc disease of the cervical spine; evidence of 
an injury or an event in service, causing injury or disease, 
namely, trauma associated with airborne training and fitness 
training; and evidence of a relationship between the current 
disability and injury or event in service, as expressed by the 
VHA expert, all the elements of service connection have been met 
and service connection is established. 

Claims for Increase 

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  The rating criteria 
are listed in the Diagnostic Code for the specific disability. 38 
U.S.C.A. § 1155.




Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).  

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakness, atrophy, fatigability, and 
pain on movement are factors to be considered.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with 
any form of arthritis, painful motion is factor to be considered.  
38 C.F.R. § 4.59.

Thoracic Spine

Rating Criteria 

The Veteran is currently rated 10 percent for degenerative joint 
disease of the thoracic spine under Diagnostic Code 5242.

A disability rated under Diagnostic Code 5242 is rated under 
either the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating Intervertebral Disc Syndrome), whichever 
method results in the higher rating.  38 C.F.R. § 4.71a.

Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

The General Rating Formula is applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected.

Under the General Rating Formula, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code depending on the particular nerve or 
nerve group that is affected.  
Normal forward flexion of the thoracolumbar spine is from 0 to 90 
degrees, extension is from 0 to 30 degrees, left and right 
lateral flexion are from 0 to 30 degrees, and left and right 
lateral rotation are from 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is to 240 degrees.

Under the Formula for Rating Intervertebral Disc Syndrome, the 
criteria for a 10 percent rating are incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician. 

Facts 

On VA examination in January 2008, the Veteran stated that he has 
pain and decreased range of motion.  He indicated that with 
flare-ups he is limited in how far he can walk and he is unable 
to tie his shoes, but otherwise he had no restrictions on 
movement, work, or activities of daily living.  He stated that he 
had missed 3 days of work in the past year due to back pain and 
that he was no longer able to rock climb, run, or play 
competitive softball.  He denied any incapacitating events over 
the last year.  





On physical examination, the Veteran's gait and posture were 
normal.  The thoracic spinal curvature was normal without 
lordosis or kyphosis.  There was tenderness over the 
paravertebral muscles throughout the thoracic spine, but no 
spasms were noted.  Flexion was to 90 degrees, extension was to 
30 degrees, lateral flexion was to 27 degrees bilaterally, and 
bilateral rotation was to 27 degrees.  [The combined range of 
motion was 228 (90 (flexion) + 30 + 27 + 27 + 27 + 27 = 228)].  
X-rays showed a mild accentuated kyphosis.  

There was no additional functional limitation with repetitive 
use.  On neurological evaluation, coordination was intact, the 
Romberg test for ataxia was negative, gait was normal.  There was 
no motor atrophy, weakness, or tremors.  There was no sensory 
abnormality.  The reflexes were normal.  

On VA examination in August 2008, the Veteran stated that there 
had been no change since the examination in January 2008.  He 
still experienced daily pain, but he was not limited in his 
activities and he had not experienced any incapacitating 
episodes.  On physical examination, the thoracic spine showed 
normal curvature.   Flexion was to 90 degrees, extension was to 
30 degrees, lateral flexion was to 27 degrees bilaterally, and 
bilateral rotation was to 27 degrees.  [The combined range of 
motion was 228 (90 (flexion) + 30 + 27 + 27 + 27 + 27 = 228)].

Analysis 

On each VA examination flexion was to 90 degrees and the combined 
range of motion was 228 degrees. 

Under the General Rating Formula, considering such factors as 
functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 
and 4.45, as flexion is 90 degrees, which is greater than 60 
degrees of flexion, the criterion for the next higher rating 
based on limitation of flexion has not been met.  Also as the 
combined range of motion is 228 degrees, which is greater than 
120 degrees, the criterion for a higher rating based on 
limitation of the combined range of motion has not been met.  And 
the Veteran's gait is normal without evidence of any abnormal 
contour of the spine.   While there is X-ray evidence of a mild 
kyphosis, the kyphosis was not attributable to muscle spasm or 
guarding.   

In the absence of muscle spasm or guarding, a higher rating based 
on these criteria is not warranted. 

Also under the General Rating Formula, as there is no evidence of 
objective neurological abnormality, as no motor or sensory 
deficit is shown, a separate rating for a neurological impairment 
is not warranted. 

And under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating based on incapacitating episodes have not been met.

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial rating higher than 10 percent 
for degenerative joint disease of the thoracic spine, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

Degenerative Joint Disease of the Knees 

Rating Criteria 

The Veteran is currently rated 10 percent for degenerative joint 
disease of each knee under Diagnostic Code 5260 (limitation of 
flexion).  

Degenerative joint disease or arthritis by X-ray finding is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint involved.  




Limitation of motion of the knee is rated under either Diagnostic 
Code 5260 (limitation of flexion) or Diagnostic Code 5261 
(limitation of extension).  A separate rating may be assigned for 
each, that is, for limitation of flexion and for limitation of 
extension. 

Under Diagnostic Code 5260, flexion limited to 45 degrees is 10 
percent disabling and flexion limited to 30 degrees is 20 percent 
disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees is 10 
percent disabling and extension limited to 15 degrees is 20 
percent disabling.

Normal ranges of motion of the knee are flexion to 140 degrees 
and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Another applicable Diagnostic Code for rating the knee is 
Diagnostic Code 5257. 
And a separate rating can be assigned under Diagnostic Code 5257.  
Under Diagnostic Code 5257, the criteria for a 10 percent rating 
are either slight recurrent subluxation or slight lateral 
instability.  

Facts 

On VA examination in January 2008, the Veteran complained of 
constant, worsening knee pain, and stiffness, and an occasional 
feeling that the knees will give way.  He denied subluxation and 
flare-ups.  The Veteran stated that he had not missed work 
because of his knee disabilities, but his job put a lot of stress 
on his knees because of prolonged standing and he had to climb 
utility poles.  He stated that he avoided activities requiring 
repetitive kneeling or squatting. 

On physical examination, the Veteran walked with normal gait.  
The knees appeared normal.  For the right knee, flexion was to 
140 degrees without pain and extension was to 0 degrees. For left 
knee, flexion was to 135 degrees and extension was to 0 degrees.  
There was no change in the range of motion with repetition.  Both 
knees were stable on varus and valgus testing, anterior and 
posterior drawer testing, and Lachman's and MacMurray's tests.  

On VA examination in August 2008, the Veteran complained of knee 
pain and stiffness.  He denied knee flare-ups or instability. He 
did not use an assistive device to walk.  Although he was unable 
to run, the knee disabilities did not cause any limitations on 
the Veteran's job and he had not missed any days of work.  He was 
unable to crawl or do repetitive kneeling or squatting.  

On physical examination the knees appeared normal.  The Veteran 
walked with a normal gait.  For the right knee, flexion was to 
140 degrees without pain and extension was to 0 degrees.  For 
left knee, flexion was to 140 degrees with pain at 135 degrees 
and extension was to 0 degrees.  There was no additional 
limitation of motion with repetitive use.  Tests for instability 
negative. 

Analysis 

Right Knee 

Throughout the pendency of the appeal, right flexion is to 140 
degrees without pain and without additional functional loss with 
repetitive motion.  

As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as findings of 140 degrees do not more nearly 
approximate or equate to 30 degrees, considering 
functional loss due to pain or painful movement, under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
20 percent rating for limitation of flexion of the right knee 
under Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for extension 
have been 0 degrees without additional functional loss with 
repetitive motion.  





As the criterion for a 10 percent rating for limitation of 
extension under Diagnostic Code 5261 is extension limited to 10 
degrees and as findings of 0 degrees do not more nearly 
approximate or equate to 10 degrees, considering functional loss 
due to pain or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and repetitive motion, the criterion for a separate 10 
percent rating for limitation of extension of the right knee 
under Diagnostic Code 5261 has not been met.

Throughout the pendency of the appeal, neither recurrent 
subluxation nor instability was shown.  In the absence of 
evidence of slight recurrent subluxation or lateral instability, 
the criterion for a rating a 10 percent under Diagnostic Code 
5257 for the right knee has not been met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or tibia 
and fibula involvement under Diagnostic Codes 5256, 5258, 5259, 
and 5262. 

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against a higher rating for the right knee, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b)

Left Knee 

Throughout the pendency of the appeal, left knee flexion is to 
135 degrees with pain without additional functional loss with 
repetitive motion.  

As the criterion for a 20 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 30 
degrees and as findings of 135 degrees do not more nearly 
approximate or equate to 30 degrees, considering 
functional loss due to pain or painful movement, under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
20 percent rating for limitation of flexion of the left knee 
under Diagnostic Code 5260 has not been met.

Throughout the pendency of the appeal, the findings for extension 
have been 0 degrees without additional functional loss with 
repetitive motion.  As the criterion for a 10 percent rating for 
limitation of extension under Diagnostic Code 5261 is extension 
limited to 10 degrees and as findings of 0 degrees do not more 
nearly approximate or equate to 10 degrees, considering 
functional loss due to pain or painful movement, under 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and repetitive motion, the criterion for a 
separate 10 percent rating for limitation of extension of the 
left knee under Diagnostic Code 5261 has not been met.

Throughout the pendency of the appeal, neither recurrent 
subluxation nor instability of the left knee has been shown.  In 
the absence of evidence of slight recurrent subluxation or 
lateral instability, the criterion for a rating a 10 percent 
under Diagnostic Code 5257 for the left knee has not been met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or tibia 
and fibula involvement under Diagnostic Codes 5256, 5258, 5259, 
and 5262. 

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against a higher rating for the left knee, the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b)

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for the service-
connected disability is inadequate.  
There must be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe the 
Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which are contemplated by 
Diagnostic Codes 5257, 5260, and 5261 in the Rating Schedule.    

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for a cervical spine disability, degenerative 
joint disease and degenerative disc disease, is granted.

An initial rating higher than 10 percent for degenerative joint 
disease of the thoracic spine is denied.

An initial rating higher than 10 percent for degenerative joint 
disease of the right knee is denied.

An initial rating higher than 10 percent for degenerative joint 
disease of the left knee is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


